          Case 3:20-cv-03198-VC Document 43 Filed 07/16/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  TOP AGENT NETWORK, INC.,                          Case No. 20-cv-03198-VC
                 Plaintiff,
                                                    ORDER DENYING MOTION FOR A
          v.                                        PRELIMINARY INJUNCTION
  NATIONAL ASSOCIATION OF
  REALTORS, et al.,
                 Defendants.


       Top Agent Network’s motion for a preliminary injunction is denied. It has not raised

serious questions on the merits of its claims, much less a likelihood of success. Moreover, Top

Agent Network delayed in pursuing its rights, calling into question its assertion of irreparable

harm and weakening its argument that the balance of equities tips in its favor. And for reasons

explained over the course of this order, an injunction would not serve the public interest.

       1. Top Agent Network is unlikely to succeed in arguing that the National Association of

Realtors policy amounts to a group boycott or that it otherwise has significant anticompetitive

effects. According to the policy, brokers who join a NAR-affiliated listing service must post

properties that they have marketed elsewhere onto the NAR database within one day. Because

Top Agent Network operates separate databases of properties that are available only to select

buyers and sellers, its members are understandably resistant to the policy. But that does not mean

that NAR has “boycotted” these agents: members of Top Agent Network are free to join any

NAR listing service and enjoy its benefits, and they are free to withdraw if they do not like the

policies. Antitrust law does not give them a right to benefit from the contributions of fellow
          Case 3:20-cv-03198-VC Document 43 Filed 07/16/20 Page 2 of 3




NAR members while withholding listings of their own. See Hahn v. Oregon Physicians’ Service,

868 F.2d 1022, 1030 (9th Cir. 1988).

       Antitrust law distinguishes between “restraints with anticompetitive effect that are

harmful to the consumer and restraints stimulating competition that are in the consumer’s best

interest.” Ohio v. American Express, Co., 138 S. Ct. 2274, 2284 (2018). Top Agent Network’s

theories for how the policy hurts buyers and sellers are dubious. It is far more likely that the

policy benefits buyers and sellers by increasing access to information about the housing market,

thus increasing market efficiency and stimulating competition.1

        2. Top Agent Network is also unlikely to succeed on its state law claims for tortious

interference with contract. As explained above, the policy operates to prevent agents from

benefitting from the contributions of fellow NAR members while withholding listings of their

own. NAR has taken action against exploitation of its own service, but the tortious interference

claims will require Top Agent Network to establish that NAR instead took “intentional acts

designed to induce a breach or disruption of the contractual relationship” between Top Agent

Network and its members. HiQ Labs, Inc. v. LinkedIn Corp., 938 F.3d 985, 995–96 (9th Cir.

2019). Top Agent Network may prefer that its members be able to use the NAR service for

private gain without contributing in kind—but it cannot create a right to use the service in that

way. Top Agent Network may have good reasons for preferring to conduct business through
more selective networks, but the policy does not prevent them from doing so. Thus, Top Agent

Network is unlikely to be able to establish that the policy was intentionally directed at the

disruption of its contractual relationships. And even if it could, NAR has a strong defense that its

interest in preventing exploitation of its service outweighs Top Agent Network’s interest in

preserving an avenue for that exploitation. See id. at 997–98.

       3. Finally, Top Agent Network waited six months before suing to enjoin the enforcement

1
  Top Agent Network also asserts a claim for monopolization under section 2 of Sherman Act. It
contends that NAR possesses monopoly power and that it is willfully maintaining that power, but
it has offered almost no legal or factual analysis to support these conclusions. It thus has failed to
make a showing that there are at least serious questions as to the merits of this claim.


                                                  2
          Case 3:20-cv-03198-VC Document 43 Filed 07/16/20 Page 3 of 3




of the policy, undermining its contention that a preliminary injunction is warranted. Top Agent

Network complained to NAR about the policy when it was adopted in November of 2019,

making many of the same arguments that it raises before the Court. See Glass Decl., Exhibit 1,

Dkt. No. 17-8, at 2–4. NAR announced at the time of adoption that the policy would go into

effect in January of 2020, but Top Agent Network did not file this lawsuit until May of 2020.

       IT IS SO ORDERED.


Dated: July 16, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                3
